DETAILED ACTION
Claims 1-11 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The data selection unit as disclosed on pages 16-17 of the disclosure and implemented on the hardware disclosed in on page 42.
The recipe creation unit as disclosed on pages 26 of the disclosure and implemented on the hardware disclosed in on page 42.
The identifier generation unit as disclosed on pages 27 of the disclosure and implemented on the hardware disclosed in on page 42.
The region extraction unit as disclosed on pages 27 of the disclosure and implemented on the hardware disclosed in on page 42.
The identifier as disclosed on pages 27 of the disclosure and implemented on the hardware disclosed on page 42.
in claims 1-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. The claim recites a system comprising a singular “unit” which performs a function, therefore the broadest reasonable interpretation of the system of claim 1 is a single means claim.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The dependent claims all remedy the single means of claim 1 and are therefore not rejected under 35 U.S.C. 112(a). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17of U.S. Patent No. 11132788. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims correspond as follows: 
Regarding claim 1, 
A pattern inspection system which inspects an image of an inspection target pattern of an electronic device using an identifier constituted by machine learning, based on the image of the inspection target pattern of the electronic device and data used to manufacture the inspection target pattern, the system comprising: (‘788 Claim 12, A pattern inspection system which inspects an image of an inspection target pattern of an electronic device using an identifier constituted by machine learning, based on the image of the inspection target pattern of the electronic device and data used to manufacture the inspection target pattern, the system comprising) 
a data selection unit which selects a photographing coordinate of a learning pattern used in the machine learning, based on information about photographing the electronic device and pattern data used to manufacture a pattern of the electronic device. (‘788, claim 12,….data used to manufacture the inspection target pattern….a photographing position selection unit selects a photographing position of a learning pattern on the electronic device used in the machine learning, based on the pattern data and the photographing condition data stored  in the storage unit)  

Regarding claim 2, 
The pattern inspection system according to claim 1, wherein the data selection unit analyzes a shape of a pattern using the pattern data and/or analyzes a position of a pattern on a semiconductor device.  (‘788 Claim 13, wherein the photographing position selection unit analyzes a shape of a pattern using the pattern data and/or analyses a position of a pattern on a semiconductor device.) 

	Regarding claim 3, 
The pattern inspection system according to claim 2, wherein the data selection unit detects a position on the pattern data in which the shape of the same pattern exists, using a plurality of patterns having the same shape detected by analyzing a shape of the pattern and the information about photographing the electronic device, and executes statistical processing using at least one of the detected number, a coordinate position on a semiconductor chip, a coordinate position on a wafer, and distance 6975277.144 information between the coordinate position on the semiconductor chip and the coordinate position on the wafer, and the detected position.  (‘788, claim 15, the image selection unit detects a position on the pattern data in which the shape of the same pattern exists, using a plurality of patterns having the same shape detected by analyzing a shape of the pattern and photographing condition data of the pattern image, and executes statistical processing using at least one of the detected number, a coordinate position on a wafer, and a distance information between the coordinate position on the semiconductor chip and the coordinate position on the semiconductor chip and the coordinate position on the wafer, and the detected position.)   

Regarding claim 4, 
The pattern inspection system according to claim 3, wherein the data selection unit executes statistical processing of the number of pixels of a vertical edge and a horizontal edge based on edge information of a pattern obtained pattern data corresponding to the pattern image obtained by photographing the electronic device to derive the same shape.  (‘788 claim 14, the image selection unit executed statistical processing of the number of pixels of a vertical edge and a horizontal edge based on the edge information of a pattern obtained pattern data corresponding to the pattern image to derive the same shape).

Regarding claim 5, 
The pattern inspection system according to claim 1, wherein the data selection unit divides the pattern data into small areas corresponding to an imaging field of view of the information about photographing the electronic device, analyzes a shape of a pattern for each divided area, and analyzes a position of the pattern on the electronic device based on a pattern having the same shape as the shape of the analyzed pattern to specify the photographing position.  (‘788 claim 17, the photographing position selection unit divides the pattern into small areas corresponding to an imaging field of view of the photographing condition data, analyzes a shape of a pattern for each divided area, and analyzes a position of the pattern on the electronic device based on a pattern having the same shape as the shape of the analyzed pattern to specify the photographing position information, the photographing condition and the additional information from a user ) 

Regarding claim 6, 
The pattern inspection system according to claim 1, further comprising: 
a recipe creation unit which generates a recipe of a photographing unit based on the coordinate selected by the data selection unit.  (‘788 claim 16, a recipe creation unit which generates a recipe of a photographing unit based on a photographing position selected by the photographing position selection unit) 

Regarding claim 11, 
A pattern inspection method for inspecting an image of an inspection target pattern of an electronic device using an identifier constituted by machine learning, based on the image of the inspection target pattern of the electronic device and data used to manufacture the inspection target pattern, the method comprising: 6975277.146 (‘788 Claim 12, A pattern inspection system which inspects an image of an inspection target pattern of an electronic device using an identifier constituted by machine learning, based on the image of the inspection target pattern of the electronic device and data used to manufacture the inspection target pattern, the system comprising)
selecting a photographing coordinate of a learning pattern used in the machine learning, based on information about photographing the electronic device and pattern data used to manufacture a pattern of the electronic device. (‘788, claim 12,….data used to manufacture the inspection target pattern….a photographing position selection unit selects a photographing position of a learning pattern on the electronic device used in the machine learning, based on the pattern data and the photographing condition data stored  in the storage unit)  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-11 are rejected under 35 U.S.C. 102(a)(!) as being anticipated by Lee (Us 2017/0047195). 
	Regarding claim 1, Lee teaches 
A pattern inspection system which inspects an image of an inspection target pattern of an electronic device using an identifier constituted by machine learning, based on the image of the inspection target pattern of the electronic device and data used to manufacture the inspection target pattern, the system comprising: (Lee [0069] the embodiments may use machine learning principles to automatically identify defect location in the electron beam images by an optical inspection system)
a data selection unit which selects a photographing coordinate of a learning pattern used in the machine learning, based on information about photographing the electronic device and pattern data used to manufacture a pattern of the electronic device. (Lee [0078] one or more candidate positions for other defects in the electron beam image by comparing the test image generate for the other defect with the other test images generated for one or more additional areas on the wafer)  

Regarding claim 2, Lee teaches: 
The pattern inspection system according to claim 1, wherein the data selection unit analyzes a shape of a pattern using the pattern data and/or analyzes a position of a pattern on a semiconductor device.  (Lee [0065] the relative position of the first position with respect to pattern in the test image can be determined. See also [0078] one or more candidate positions for other defects in the electron beam image by comparing the test image generated for the  other defect with the other test images generated for one or more additional areas on the wafer)  
Regarding claim 6, Lee teaches: 
The pattern inspection system according to claim 1, further comprising: 
a recipe creation unit which generates a recipe of a photographing unit based on the coordinate selected by the data selection unit.  (Lee [0078] one or more candidate positions for other defects in the electron beam image by comparing the test image generated for the other defect with the other test images generated for one or more additional areas on the wafer) 

Regarding claim 7, Lee teaches: 
The pattern inspection system according to claim 6, further comprising: 
an identifier generation unit which executes machine learning based on the learning pattern image photographed by the recipe and a true value data corresponding to the learning pattern image so as to generate the identifier.  (Lee [0080] a number of defects in an inspection result may be sampled in any suitable manner and electron beam images may be generated for those selected defects by a defect review tool) 

Regarding claim 8, Lee teaches: 
The pattern inspection system according to claim 7, further comprising: a region extraction unit which extracts one of a contour shape of at least a pattern, a pattern region, and a non-pattern region from the image of the inspection target pattern by the identifier. (Lee [0064] the test image may be acquired at one instance of patterns formed on the wafer...See also [0063] the difference image is generated by subtracting a reference image from a test image for an area on the wafer in which the defect is located)

Regarding claim 9, Lee teaches: 
The pattern inspection system according to claim 7, wherein the identifier extracts a defect based on the image of the inspection target pattern. (Lee [0061] the computer subsystem is configured for determining a first position of a defect in a difference image generated for the wafer)

Regarding claim 10, Lee teaches: 
The pattern inspection system according to claim 7, wherein identification data obtained by the identifier and the pattern data used to manufacture the pattern of the electronic device are compared with each other so as to execute inspection.  (Lee [0063] the difference image is generated by subtracting a reference image from a test image for an area on the wafer in which the defect is located)

Regarding claim 11, Lee teaches: 
A pattern inspection method for inspecting an image of an inspection target pattern of an electronic device using an identifier constituted by machine learning, based on the image of the inspection target pattern of the electronic device and data used to manufacture the inspection target pattern, the method comprising: 6975277.146 (Lee [0069] the embodiments may use machine learning principles to automatically identify defect location in the electron beam images by an optical inspection system)
selecting a photographing coordinate of a learning pattern used in the machine learning, based on information about photographing the electronic device and pattern data used to manufacture a pattern of the electronic device. (Lee [0078] one or more candidate positions for other defects in the electron beam image by comparing the test image generate for the other defect with the other test images generated for one or more additional areas on the wafer)  

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the above double patenting rejections were overcome. 
Regarding claim 3, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the data selection unit detects a position on the pattern data in which the shape of the same pattern exists, using a plurality of patterns having the same shape detected by analyzing a shape of the pattern and the information about photographing the electronic device, and executes statistical processing using at least one of the detected number, a coordinate position on a semiconductor chip, a coordinate position on a wafer, and distance 6975277.144 information between the coordinate position on the semiconductor chip and the coordinate position on the wafer, and the detected position.  
Claim 4 depends from claim 3 and would therefore also be allowable if the above double patenting rejections were overcome. 

Regarding claim 5, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the data selection unit divides the pattern data into small areas corresponding to an imaging field of view of the information about photographing the electronic device, analyzes a shape of a pattern for each divided area, and analyzes a position of the pattern on the electronic device based on a pattern having the same shape as the shape of the analyzed pattern to specify the photographing position.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666